DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) filed on 4/27/2020 was considered and placed on the file of record by the examiner.
 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a )(1) as being anticipated by Kong et al. (Non-Patent Literature titled “GPU Accelerated Face Detection”).

Regarding claim 20, Kong teaches a non-transitory computer readable storage medium having stored thereon computer readable instructions that, when executed at a computer system comprising a single-instruction, multiple data processor, cause the computer system to perform a method for performing object detection in an image at the single-instruction, multiple data processor having a set of computation units arranged to execute a plurality of classifier routines, each classifier routine having identical instructions to the other classifier routines, the method comprising: executing a classifier routine in parallel at each of the set of computation units so as to test for a plurality of object features in a plurality of image regions such that the classifier routines are configured to concurrently test different features against different image regions using data identifying an image region and a feature under test (see figure 2, figure 5, section II, where Kong discusses face classifier that concurrently analyzes image regions and compares the regions to a face feature).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (Non-Patent Literature titled “GPU Accelerated Face Detection”) in view of Nguyen et al. (Non-Patent Literature titled “A software-based dynamic-warp scheduling approach for load-balancing the Viola–Jones face detection algorithm on GPUs”).

Regarding claim 1, Kong teaches a single-instruction, multiple data processing unit for performing object detection in an image by testing for a plurality of object features in a plurality of image regions, the processing unit comprising:
a set of computation units operable to execute a plurality of classifier routines, each classifier routine comprising identical instructions to the other classifier routines, wherein the classifier routines are configured to concurrently test different features against different image regions using data (see figure 2, figure 5, section II, where Kong discusses face classifier that concurrently analyzes image regions and compares the regions to a face feature), and
wherein each classifier routine is configured to pass or fail an image region on testing an identified feature against the identified image region (see figure 2, figure 3, figure 5, section II, where Kong discusses face classifier that outputs a pass or fail when testing the image regions). Kong does not expressly teach a memory accessible to the set of computation units and arranged to store an index representing progress through the plurality of image regions, wherein each classifier routine comprises instructions configured to, on completing a test, increment the index so as to update the progress and cause an identifier of a next image region to be returned to the classifier routine.
However, Nguyen teaches a memory accessible to the set of computation units and arranged to store an index representing progress through the plurality of image regions, wherein each classifier routine comprises instructions configured to, on completing a test, increment the index so as to update the progress and cause an identifier of a next image region to be returned to the classifier routine (see figure 7, section 5.3, where Nguyen discusses updating a counter stored in memory, which counts each face detection scan across multiple windows).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kong with Nguyen to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform object detection.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Kong in this manner in order to improve object detection using an index to track a parallel classifier.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the 


Regarding claim 2, Kong teaches a wherein the set of computation units are operable to execute a plurality of classifier routines by executing a plurality of classifier sequences in parallel, each classifier sequence comprising a plurality of classifier routines (see figure 2, figure 5, section II, where Kong discusses face classifier that concurrently analyzes image regions and compares the regions to a face feature).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kong with Nguyen to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform object detection.

Regarding claim 3, Nguyen teaches wherein each classifier routine comprises identical instructions to the other classifier routines in each of the plurality of classifier sequences (see figure 3, section 4.3.1, where Nguyen discusses window classifier across windows).


Regarding claim 4, Nguyen and Kong teach wherein the instructions are configured to, on failing an image region, increment the index (see figure 3, section 3.2, where Nguyen discusses window classifier with pass or fail outcomes; see figure 2, figure 3, figure 5, section II, where Kong discusses face classifier that outputs a pass or fail when testing the image regions).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kong with Nguyen to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform object detection.

Regarding claim 5, Nguyen teaches wherein the data at which the classifier routine is executing is updated when the index is incremented (see figure 7, section 5.3, where Nguyen discusses updating a counter stored in memory, which counts each face detection scan across multiple windows).
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kong with Nguyen to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform object detection.

Regarding claim 6, Nguyen and Kong teach each classifier sequence being configured to perform a sequence of tests for object features in an image region, each classifier routine of the classifier sequence being configured to perform a test of the sequence (see figure 3, section 3.2, where Nguyen discusses window classifier with pass or fail outcomes; see figure 2, figure 3, figure 5, section II, where Kong discusses face classifier that outputs a pass or fail when testing the image regions).
The same motivation of claim 1 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kong with Nguyen to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform object detection.

Regarding claim 7, Nguyen and Kong teach each classifier routine comprising instructions configured to: on passing an image region, update the data at which the classifier routine is executing so as to cause the next classifier routine in the classifier sequence to test the next feature against the same image region; on failing an image region, update the data at which the classifier routine is executing so as to cause the next classifier routine in the classifier sequence to test the first feature against the next image region (see figure 3, section 3.2, where Nguyen discusses window classifier with pass or fail outcomes; see figure 2, figure 3, figure 5, section II, where Kong discusses face classifier that outputs a pass or fail when testing the image regions).
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kong with Nguyen to derive at the 

Regarding claim 8, Nguyen and Kong teach each classifier routine being configured to use its data identifying an image region to lookup data from that identified image region in the image in which object detection is being performed (see figure 3, section 3.2, where Nguyen discusses window classifier with pass or fail outcomes; see figure 2, figure 3, figure 5, section II, where Kong discusses face classifier that outputs a pass or fail when testing the image regions).
The same motivation of claim 1 is applied to claim 8.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kong with Nguyen to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform object detection.

Regarding claim 9, Nguyen and Kong teach each classifier routine being a single routine arranged to execute iteratively at its computation unit so as to test the identified feature against the identified region and update the data (see figure 3, section 3.2, where Nguyen discusses window classifier with pass or fail outcomes; see figure 2, figure 3, figure 5, section II, where Kong discusses face classifier that outputs a pass or fail when testing the image regions).
The same motivation of claim 1 is applied to claim 9.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kong with Nguyen to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform object detection.

Regarding claim 10, Nguyen teaches further comprising a further set of computation units operable to execute the plurality of classifier routines, wherein the set of computation units forms a first computation group and the further set of computation units forms a second computation group, and wherein the plurality of image regions are divided into a plurality of subsets of image regions, and each of the first and second computation group is allocated a different one of the subsets of image regions to test (see figure 7, section 4.3.1 - 4.3.3, where Nguyen discusses different classifier search windows).
The same motivation of claim 1 is applied to claim 10.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kong with Nguyen to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform object detection.

Regarding claim 11, Nguyen teaches wherein the processing unit further comprises a global memory storing a global index representing an extent of search by the first and second computation groups through the plurality of subsets of image regions; wherein each classifier routine comprises instructions configured to, on exhausting the subset of image regions for its associated computation group, cause a new subset of image regions to be allocated to the associated computation group in dependence on the global index (see figure 9, section 5.1 – 5.2, where Nguyen discusses a global memory for different feature search groups).
The same motivation of claim 1 is applied to claim 11.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kong with Nguyen to derive at the 

Regarding claim 12, Nguyen teaches each classifier routine comprising instructions configured to cause the global index to allocate a new subset of image regions to the associated computation group by atomically updating the global index so as to update the extent of search through the plurality of subsets of image regions, and cause an identifier of the next subset of image regions to be returned to the classifier routine (see figure 9, section 5.1 – 5.2, where Nguyen discusses once a stage completes, the cached data is no longer needed and the system loads the features for the next classification stage).
The same motivation of claim 1 is applied to claim 12.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kong with Nguyen to derive at the invention of claim 12.  The result would have been expected, routine, and predictable in order to perform object detection.

Regarding claim 13, Nguyen and Kong teach further comprising a memory accessible to the first computation group but not to the second computation group, the memory being arranged to store an index representing an extent of search by the first computation group through the plurality of image regions (see figure 7, section 5.3, where Nguyen discusses updating a counter stored in memory, which counts each face detection scan across multiple windows);
wherein each classifier routine of the first computation group is configured to pass or fail an image region on testing the identified feature against the identified image region and comprises instructions configured to, on failing an image region, update the data at which the classifier routine is  (see figure 3, section 3.2, where Nguyen discusses window classifier with pass or fail outcomes; see figure 2, figure 3, figure 5, section II, where Kong discusses face classifier that outputs a pass or fail when testing the image regions).
The same motivation of claim 1 is applied to claim 13.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kong with Nguyen to derive at the invention of claim 13.  The result would have been expected, routine, and predictable in order to perform object detection.

Regarding claim 14, Nguyen teaches each image region differing from other image regions in terms of one or more of its position, size and orientation in the frame (see table 2, section 4.4.3, where Nguyen discusses different sizes for image regions).
The same motivation of claim 1 is applied to claim 14.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kong with Nguyen to derive at the invention of claim 14.  The result would have been expected, routine, and predictable in order to perform object detection.

Regarding claim 15, Nguyen teaches each object feature being a Haar-like feature and each classifier routine being configured to determine whether the feature meets a predefined threshold (see section 5.1, where Nguyen discusses a classifier that compares features to a stage threshold).


Claim 16 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 17 is rejected as applied to claim 7 as pertaining to a corresponding method.
Claim 18 is rejected as applied to claim 9 as pertaining to a corresponding method.
Claim 19 is rejected as applied to claim 10 as pertaining to a corresponding method.
	

Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663